department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date tl-n-2413-01 cc psi uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel financial services and healthcare cc lm fsh from associate chief_counsel passthroughs and special industries cc psi subject credit_for_increasing_research_activities this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer research buildings year year year issue taxpayer’s research buildings located in taxable_year ended taxable_year ended taxable_year ended whether certain amounts incurred by taxpayer for utilities used in the research buildings are qualified_research_expenses under sec_41 conclusion none of the amounts incurred by taxpayer for utilities used in the research buildings are qualified_research_expenses under sec_41 because taxpayer has not established that the special character of the qualified_research required additional extraordinary expenditures_for utilities tl-n-2413-01 facts taxpayer is currently under examination for year year and year one issue is taxpayer’s computation of the credit_for_increasing_research_activities under sec_41 for each year under examination taxpayer’s per square foot utilities expenses in the research buildings exceeded the per square foot utilities expenses in its buildings where qualified_research was not performed non-research buildings in computing the credit taxpayer included certain amounts incurred for utilities used in the research buildings taxpayer used the following methodology to determine those amounts step taxpayer determined its utilities expenses per square foot in the non- research buildings step taxpayer determined its utilities expenses per square foot in the research buildings step taxpayer subtracted the per square foot utilities expenses for the non- research buildings from the per square foot utilities expenses for the research buildings step taxpayer multiplied the difference by the number of square feet in the research buildings to determine the utilities expenses for the research buildings included as qualified_research_expenses in sum taxpayer treated the additional per square foot utilities expenses for the research buildings as qualified_research_expenses eligible for the credit under sec_41 law sec_41 provides that the research_credit for the taxable_year is an amount equal to the sum of percent of the excess if any of a the qualified_research_expenses for the taxable_year over b the base_amount and percent of the basic_research_payments determined under sec_41 sec_41 defines the term qualified_research_expenses to mean the sum of the following amounts that are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer a in-house_research_expenses and b contract_research_expenses sec_41 provides that the term in-house_research_expenses includes any amount_paid or incurred for supplies used in the conduct of qualified_research tl-n-2413-01 sec_41 defines the term supplies to mean any tangible_property other than i land or improvements to land and ii property of a character subject_to the allowance for depreciation sec_1_41-2 of the income_tax regulations provides that expenditures_for supplies or for_the_use_of personal_property that are indirect research expenditures or general and administrative expenses do not qualify as in- house research expenses sec_1_41-2 provides that in general amounts paid_or_incurred for utilities such as water electricity and natural_gas used in the building in which qualified_research is performed are treated as expenditures_for general and administrative expenses sec_1_41-2 provides that to the extent the taxpayer can establish that the special character of the qualified_research required additional extraordinary expenditures_for utilities the additional expenditures shall be treated as amounts paid_or_incurred for supplies used in the conduct of qualified_research for example amounts paid for electricity used for general laboratory lighting are treated as general and administrative expenses but amounts paid for electricity used in operating high energy equipment for qualified_research such as laser or nuclear research may be treated as expenditures_for supplies used in the conduct of qualified_research to the extent the taxpayer can establish that the special character of the research required an extraordinary additional expenditure for electricity h_r rep no pincite provides an extensive discussion of in- house research expenses the first category of in-house research expenditures qualifying for the new credit consists of wages paid_or_incurred to an employee for qualified_services performed by such employee as a general_rule wages enter into the credit computation only to the extent paid for that portion of the services performed by an employee of the taxpayer which is performed in conducting research as defined above for example if an employee spends part of his or her time during the year conducting research part of the time engaged in production or marketing activities and part of the time providing general or administrative services only the_amount_of_wages actually paid for services performed in conducting research enters into the credit computation the allocation of wages between conducting research and other services is to be made in a consistent manner in tl-n-2413-01 accordance with treasury regulations on the basis of time or other appropriate factors since only wages paid for qualified_services enter into the credit computation no amount of wages paid for overhead or for general and administrative services or of indirect research wages qualifies for the new credit thus no amount of overhead general and administrative or indirect wage expenditures is eligible for the new credit even if such expenditures relate to the taxpayer’s research activities and even if such expenditures may qualify for sec_174 deduction elections or may be treated as research expenditures_for accounting and financial purposes by way of illustration expenditures not eligible for the credit include such items as wages paid to payroll personnel for preparing salary checks of laboratory scientists wages paid for accounting services and wages paid to officers and employees of the taxpayer who are not engaged in the conduct of research although engaged in activities such as general supervision of the business or raising capital for expansion which in some manner may be viewed as benefiting research activities other in-house_expenditures general rules the second category of in-house research expenditures eligible for the incremental credit consists of amounts paid_or_incurred for supplies used in the conduct of qualified_research the provision defines the term supplies to mean any tangible_property other than a land or improvements to land or b property of a character subject_to the allowance for depreciation property which is of a character subject_to the depreciation allowance is not eligible for the credit whether or not amounts of depreciation are deductible during the year and whether or not the cost of such property can be expensed the final category of in-house research expenditures eligible for the incremental credit consists of amounts paid_or_incurred for the right to use personal_property in the conduct of qualified_research if such amounts are paid to a person other than the taxpayer intercompany charges for the right to use personal_property in the conduct of research are not eligible for the credit requirements for qualification determinations of whether and to what extent research expenditures of a taxpayer qualify under the second or third categories tl-n-2413-01 of in-house research expenditures are to be made in accordance with the rules described and illustrated above applicable in determining whether and to what extent wage expenditures qualify for the credit thus for example the credit is not available for expenditures_for supplies or for_the_use_of personal_property if such expenditures constitute indirect research expenditures or if such expenditures constitute or are part of general and administrative costs or overhead costs such as utilities by way of illustration supplies eligible for the credit include supplies used in experimentation by a laboratory scientist in the entering by a laboratory assistant of research data into a computer as part of the conduct of research or in the machining by a machinist of a part of an experimental model on the other hand supplies used in preparing salary checks of laboratory scientists or in performing financial or accounting services for the taxpayer even if related to individuals engaged in research are not eligible for the new credit analysis sec_1_41-2 and b i provides the general_rule that utilities expenses are expenditures_for general and administrative expenses and do not qualify as in-house_research_expenses this provision is consistent with the legislative_history of sec_41 h_r rep no pincite states that the credit is not available for expenditures_for supplies if such expenditures constitute or are part of general and administrative costs or overhead costs such as utilities sec_1_41-2 provides the following example to illustrate the general_rule a mounts paid for electricity used for general laboratory lighting are treated as general and administrative expenses sec_1_41-2 further provides a limited exception to the general_rule for extraordinary expenditures to qualify for this limited exception a taxpayer must establish the following that the qualified_research is of a special character that the special character of the qualified_research required the utilities expenses and that the required utilities expenses are both additional and extraordinary sec_1_41-2 provides the following example to illustrate this limited exception tl-n-2413-01 a mounts paid for electricity used in operating high energy equipment for qualified_research such as laser or nuclear research may be treated as expenditures_for supplies used in the conduct of qualified_research to the extent the taxpayer can establish that the special character of the research required an extraordinary additional expenditure for electricity the law presumes that taxpayer’s utilities expenses are general and administrative expenses not included in the computation of the credit unless taxpayer can establish that the special character of the qualified_research required additional extraordinary expenditures_for utilities in this case taxpayer presumes that any additional utilities expenses per square foot for the research buildings are automatically additional extraordinary expenditures_for utilities required by the special character of the qualified_research and included in the computation of the credit taxpayer may have established additional utilities expenses for the research buildings but taxpayer has not established that the additional utilities expenses were extraordinary or required by the special character of the qualified_research instead taxpayer has adopted an arbitrary methodology that seeks to construe as qualifying supplies what would otherwise be nonqualifying expenses this methodology ignores the explicit terms of the statute the regulations and the legislative_history because taxpayer has not established that the special character of the qualified_research required additional extraordinary expenditures_for utilities as required by sec_1_41-2 the amounts incurred by taxpayer for utilities used in the research buildings are treated as expenditures_for general and administrative expenses under sec_1_41-2 expenditures_for general and administrative expenses do not qualify as in-house_research_expenses under sec_1_41-2 accordingly the amounts incurred by taxpayer for utilities used in the research buildings are not qualified_research_expenses under sec_41 and are not eligible for the credit_for_increasing_research_activities under sec_41 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this field_service_advice addresses only the methodology used by taxpayer to determine its utilities expenses for the research buildings included as qualified_research_expenses we provide no opinion as to whether taxpayer’s activities at the research buildings constitute qualified_research activities under sec_41 tl-n-2413-01 please call if you have any further questions by leslie h finlow chief branch passthroughs and special industries
